Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on October 15th, 2019 has considered by the examiner.

Allowable Subject Matter
Claims 1-15 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claims 1 and 10, the prior art discloses some elements or steps recited in the claims.  The secondary image acquisition mechanism, reference image generator, and comparison circuit are represented in the cited prior art, as are the similarly recited method steps corresponding to their function.  However, the claim appears to distinguish over the prior art in the particulars of the correction circuit function of claim 1 and similarly recited methodology recited in claim 10.  The algorithm and description supporting the correction circuit, function of the correction circuit, and similarly recited method language correspond to the description at paragraphs [0051-0052], for example.  The prior art does not anticipate or render obvious a correction circuit or similarly recited methodology requiring generating corrected reference images in which, on the basis of deviation information 20between a figure pattern of the secondary electron image by irradiating the one beam of the multiple primary electron beams and a figure pattern of a secondary electron image by irradiating another beam different from the one beam of the multiple primary electron beams, a shape of a figure 25pattern of a reference image corresponding to a figure pattern of the secondary electron image by the irradiation of the another beam in the reference images is corrected .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID A VANORE whose telephone number is (571)272-2483.  The examiner can normally be reached on Monday to Friday 7AM to 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on 571-272-2293.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DAVID A VANORE/Primary Examiner, Art Unit 2881